18 N.Y.2d 861 (1966)
In the Matter of West Gilgo Beach Association, Inc., et al., Appellants,
v.
Hugo E. Mascari et al., Constituting the Board of Assessors of the Town of Babylon, Respondents.
In the Matter of Oak Island Beach Association, Inc., et al., Appellants,
v.
Hugo E. Mascari et al., Constituting the Board of Assessors of the Town of Babylon, Respondents.
Court of Appeals of the State of New York.
Argued October 17, 1966.
Decided November 22, 1966.
Frank McCabe for appellants.
Joseph F. O'Neill for respondents.
Concur: Chief Judge DESMOND and Judges FULD, VAN VOORHIS, BURKE, SCILEPPI, BERGAN and KEATING.
In each proceeding: Order affirmed, without costs; no opinion.